Citation Nr: 0635188	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-02 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1957.  The veteran also had subsequent reserve 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and January 1999 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was remanded in June 2004 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming cervical spine disability related to 
extreme physical activity/injury associated with his actions 
in attempting to secure tents and other such equipment during 
a sandstorm in early 1981 while in reserve status during 
operation Border Star.  Although the veteran testified at his 
January 2004 Board hearing that the event took place in 
February 1981, in previous written statements he reported 
that it was in March 1981.  The Board notes that pursuant to 
the Board's June 2004 remand, National Guard records have 
been obtained and appear to show that the veteran was on an 
annual tour from March 9, 1981, to March 20, 1981.  

At any rate, the Board notes that this appeal was remanded in 
June 2004, in part, because in March 1998, the veteran 
reported that he had undergone a medical examination of his 
head and neck at the request of the Social Security 
Administration (SSA).  The June 2004 remand discussed the 
need to obtain the SSA records in the body of the remand, and 
the Board noted that in order to properly assist the veteran, 
it was imperative that the SSA's decision be obtained, as 
well as all medical repots which were used to support such a 
decision.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
Unfortunately, the Board remand did not list this action 
under the numbered action paragraphs, and it appears that 
this action was not recognized by the RO as a development of 
the evidence action to be completed.  Although it is arguable 
whether any Social Security records from 1998 would offer 
anything to the record which is not already known, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated in prior cases that a determination as to the 
relevancy or probative value of the records cannot be made 
until the records are obtained and reviewed.  

Moreover, in Stegall v. West, 11 Vet. App. 268 (1998) the 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Therefore, the 
Board believes that the matter must be returned for 
appropriate action to obtain all Social Security records in 
view of the fact that the veteran's 1998 statement..  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its VCAA notice.  As such, the new requirements 
do not constitute the basis of this remand.  However, since 
the issue needs to be remanded on other grounds, the Board 
finds that the RO should comply with the most recent Court 
analysis.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the any records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
(1998 or otherwise) upon which the 
decisions were based.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file.  If any additional pertinent 
evidence is received as a result of this 
action, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



